DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant amended claim 39 in the amendment filed on 12/16/2020.
The claims 17-21, 23-31, and 33-39 are pending.


Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive.
A.	Applicant argues that Gloe does not disclose the user instruction upon which is based the determination of the one or more IPv6 addresses that is or are to be notified to the server and one or more IPv6 addresses that is or are not to be notified to the server from among the set IPv6 addresses.
In reply, the examiner respectfully disagrees.

Examiner agrees with Applicant that Gloe discloses autoconfiguration for IPv6 addresses that automatically updated to a DNS server (arguments, page 7). However, Gloe further discloses upon a user inputting or designating a domain name (user instruction), the host node generating IPv6 addresses that are updated to the DNS server (Abstract; col. 10, lines 47-50; col. 11, lines 29-66; Fig. 7). Accordingly, the IPv6 addresses are generated upon a user input/designation (user instruction). Therefore, Gloe discloses the argued claims limitations.  

B.	Applicant argues that US Patent No. 9,088,464 does not disclose the determination feature of the independent claims and requests withdrawal of the obviousness-type double patenting rejection.


The claims in US Patent No. 9,088,464 disclose selecting IPv6 addresses of at least some of the plurality of types of IPv6 addresses (determining one or more IPv6 addresses)  as IPv6 addresses to be registered to the DNS server (address(es) is or are notified or is or are not notified to the server), wherein the selected IPv6 addresses correspond to types of IPv6 addresses designated by a user (user instruction). Accordingly, the patent contains every element in the current claims.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-21, 23-31, and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,088,464 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of US Patent No. 9,088,464 B2 contain(s) every element of claims 17-21, 23-31, and 33-39 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 17-21, 27-31, and 37-39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gloe et al (US Patent No. 7,734,745 B2).


With respect to claim 18, Gloe teaches a communication apparatus (host node 203 as per Fig. 2) capable of communicating with a server which provides a Domain Name System (DNS) function (master DNS 201 or local DNS server 205 as per Fig. 2) for managing one or more IP addresses associated with a host name, a plurality of IPv6 addresses being set to the communication apparatus according to setting processing, the communication apparatus comprising: a memory device storing a program; and one or more controllers configured at least by the program at least to: determine one or more IPv6 addresses that is or are to be notified to the server and one or more IPv6 addresses that is or are not to be notified to the server from among the set IPv6 addresses, based on a user instruction (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9).

With respect to claim 19, Gloe teaches wherein one of the set IPv6 addresses is a link local address (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9; col. 14, lines 46-col. 15, line 46).



With respect to claim 21, Gloe teaches wherein the set IPv6 addresses have different address scopes respectively (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9).

With respect to claim 27, Gloe teaches wherein the at least one controller is further configured at least by the program at least to reject an incoming packet of which a destination address is an IPv6 address associated with a network device but has not been registered to the server (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9).

The limitations of claim 28 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.

The limitations of claim 29 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 30 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 31 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 37, Gloe teaches wherein the at least one processor is further configured to reject an incoming packet of which a destination address is an IPv6 address 

The limitations of claim 38 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.

The limitations of claim 39 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.


Allowable Subject Matter
Claims 23-25 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

1/29/2021